PER CURIAM.
The appellant was the plaintiff in a declaratory decree action in which he sought to establish that his policies of insurance with the defendant-appellee were in effect on a day certain. The basis for the claimed coverage on the day designated was an alleged notification by telephone. The trial court found as a matter of fact that the phone call was not made. This finding is supported by evidence in the record. The judgment is therefore affirmed upon authority of Board of County Com’rs of Highlands County v. F. A. Sebring Realty Co., Fla.1953, 63 So.2d 256; Highland Lakes, Inc. v. Art Present Real Estate, Inc., Fla.App.1962, 147 So.2d 348, 349.
Affirmed.